Citation Nr: 0102139	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-12 403	)	DATE
	)


On appeal from the decision of the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals of 
status post right knee arthroscopy, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1968 to July 1970.  

2.  On November 30, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2000).

In a November 2000 VA Form 21-4138, Statement in Support of 
Claim, which was received by the Board on November 30, 2000, 
the veteran requested that his appeal in his claim for an 
increased evaluation for status post right knee arthroscopy 
be withdrawn.  This was received prior to the promulgation of 
a Board decision in the appeal.  Due to the veteran's 
withdrawal of his claim, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
Deborah W. Singleton
	Member, Board of Veterans' Appeals


 



